Citation Nr: 1316234	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-38 330	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

2.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for a back disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for sleep apnea, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985.  He was awarded the Purple Heart Medal, the Combat Infantry Badge, and the Bronze Star Medal with Valor device, among other decorations associated with his combat service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 RO decision, wherein the RO held that the Veteran had not submitted new and material evidence sufficient to reopen previously-denied claims for entitlement to service connection for a back disability and sleep apnea.  

The Veteran presented sworn testimony in support of his appeal during an October 2012 hearing in Washington D.C. before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a back disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  During the October 2012 hearing on appeal, the Veteran, with the assistance of his authorized representative, withdrew his appeal for entitlement to automobile and adaptive equipment or adaptive equipment only.

2.  The Veteran's claim for entitlement to service connection for a back disability was denied by the Board in March 1990.  He did not appeal that decision to the Court, nor was any new and material evidence received within the following year.

3.  New evidence received after the March 1990 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability.

4.  The Veteran's claim for entitlement to service connection for sleep apnea was denied by the RO in January 2004; he did not appeal this decision, nor was any new and material evidence received within the following year.

5.  New evidence received after the January 2004 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal for entitlement to automobile and adaptive equipment or adaptive equipment only have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The Board's March 1990 denial of service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

3.  Evidence received since the March 1990 denial of service connection for a back disability is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The January 2004 denial of service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

5.  Evidence received since the January 2004 denial of service connection for sleep apnea is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Automobile and adaptive equipment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal during the October 2012 hearing on appeal.  His request was reduced to writing and incorporated into his claims file when the transcript of the hearing was added to his file.  Thus, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters mailed to him in October 2008, prior to the initial adjudication of the claims at issue.

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was provided in letters mailed to him in October 2008, prior to the initial adjudication of the claims at issue.

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Veteran's hearing testimony has likewise been carefully reviewed and considered in support of his appeals.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

The record reveals that in addition to receiving VA compensation benefits at the 100 percent level, and VA special monthly compensation, the Veteran receives Social Security Disability benefits on account of unemployability due to multiple disabilities.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in this case, the Board finds that because the issues at hand do not involve the level of impairment caused by the Veteran's disabilities or his unemployability, these records are less likely to prove relevant to the matters of whether a nexus between the claimed disabilities and the Veteran's remote period of service exists.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records (emphasis added).  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c).  

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.
In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251  (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's initial claim for service connection for a back disability was denied on the basis that the back strain reflected in his service treatment records was acute and transitory in nature, because post-service VA examinations reflected essentially normal back findings.  In other words, a nexus to service was lacking at that point.  The Board's March 1990 decision on this matter is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Since that time, the Veteran has submitted several medical statements directly to the Board.  They have not been reviewed by the RO, and he has not waived initial RO review of these statements.  However, the statements tend to support his claim that his current back problems are related to his service.  

In a January 2013 statement, the Veteran's treating orthopedic surgeon indicated that his current diagnoses include lumbar stenosis, facet joint arthritis, and multi-level disc extrusion and herniation.  He also indicated, "I do believe that his military service has certainly contributed to his back pain and arthritis."  Although the surgeon did not provide a rationale for this opinion, it is a valid opinion which supports the Veteran's claim.  In a similar statement, dated in September 2012, another treating physician noted that the Veteran's lower back pain, among other problems, limits his ability to walk more than twenty-five feet.  The physician also indicated that, "All of his problems began when he was in the military, and it has just gotten progressively worse."  Although this statement would appear to be based solely upon the Veteran's own reported history, it also supports the Veteran's claim.  

These medical opinions are new to the record.  The Board deems that they are also material to the appeal, as they pertain to the issue of nexus to service.  They thus raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for a back disability.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for a back disability without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

The Veteran's initial claim for service connection for sleep apnea was denied on the basis that the disability was initially diagnosed many years after service and no connection to service was shown.  In support of his attempt to reopen the claim, however, the Veteran contends that he has had sleep apnea and/or symptoms that he believes were pre-cursors of sleep apnea for many years, to include during service.  During the October 2012 hearing on appeal, he testified that his sleep apnea was originally diagnosed in 1996 or 1997 at the VA Medical Center in Durham, North Carolina.  Additionally, he submitted a statement from his former girlfriend in October 2012 (again without a waiver of initial RO review).  In the statement, she explained that she and the Veteran lived together after his discharge from service.  She described how she had observed him having severe sleeping problems, with difficulty catching his breath while sleeping, and snoring excessively.  She also described him having problems with falling asleep during the daytime, sometimes for a few hours, and sometimes only for a few seconds, while he was doing something else, like eating, or having a conversation, or even while driving.  Review of the Veteran's immediate post-service VA medical records reveals that he listed his girlfriend as his emergency contact for purposes of medical treatment; corroborating her current statement that they lived together immediately after service.

Two letters from fellow Army Veterans who served alongside the Veteran during the later years of his Army career were received in April 2013.  Both letters attest to the writers' personal knowledge and observation of the Veteran's sleep problems on active duty, to include loud snoring, gasping for breath in the night, and extreme sleepiness during the day.

The Veteran's hearing testimony, the statement from his former girlfriend, and the two letters pertaining to his active duty time are new to the record.  The Board deems that they are also material to the appeal, as they pertain to the issue of incurrence during service.  They thus raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for sleep apnea.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for sleep apnea without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.





Continued on next page


ORDER

The appeal for entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed.

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for sleep apnea is reopened; the appeal is granted to this extent only.


REMAND

Because the RO has not reviewed the Veteran's new claims for service connection for a back disability or sleep apnea on a de novo basis, and has not reviewed the newly-submitted evidence referenced above at all, remand for such review is necessary to protect the Veteran's substantive and procedural due process rights.  Bernard.  Additionally, now that the claims have been reopened, further evidentiary development is necessary as well.

It appears the Veteran has been receiving VA medical care since his discharge from service.  Although the claims file contains quite a few recent VA treatment records, early VA medical records are scanty and appear to be incomplete.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).    

Additionally, we observe that in addition to the supportive medical evidence cited above, the Veteran's claims file also contains medical evidence which could reasonably be viewed as unsupportive of the Veteran's claim.  It would appear that at the minimum, medical opinion reconciling the conflicting medical evidence is necessary prior to an adequate de novo review.  

With regard to the sleep apnea claim, the Veteran testified that his sleep apnea was originally diagnosed in 1996 or 1997 at the VA Medical Center in Durham, North Carolina, where he underwent his first formal sleep study.  Records reflecting the initial diagnosis and treatment for this disability should prove highly probative of the matter at hand.  Therefore these records should also be obtained prior to further review of the claims file. 

An informed medical opinion as to whether the Veteran's reported symptoms during and shortly after service, as confirmed by his colleagues and his girlfriend, represented early signs of sleep apnea should be obtained for the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the VA Medical Center in Durham, North Carolina, and all related clinics between 1985 and 1998 to include records from the pulmonary, orthopedic, primary care, and neurologic departments.  As appropriate, the older records should be requested from the appropriate storage repository (i.e., a CAPRI search alone will not fulfill this request for the earlier records).

A particular search should be undertaken for the report and interpretation of a formal sleep study in 1996 or 1997.  

All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Only after obtaining the VA medical records described above, the Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, should be provided to a VA physician with appropriate expertise, to determine whether it is more, less, or equally likely that any portion of his currently-shown back disability was incurred during his twenty years of service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

IF the physician deems that additional tests or studies, or a clinical examination of the Veteran would be helpful, the RO should arrange for such tests, studies, and/or examination. 

3.  Only after obtaining the VA medical records described above, then the Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, should be provided to a VA physician with appropriate expertise, to determine whether it is more, less, or equally likely that any portion of his currently-shown sleep apnea was incurred during his twenty years of service.  The physician is informed that the Veteran's hearing testimony, his written statements, and the written statement provided by his former colleagues and his former girlfriend are considered to be credible in terms of their lay descriptions of the Veteran's symptoms during and shortly after his discharge from service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

IF the physician deems that additional tests or studies, or a clinical examination of the Veteran would be helpful, the RO should arrange for such tests, studies, and/or examination. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


